Case: 10-20099 Document: 00511296362 Page: 1 Date Filed: 11/17/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                         November 17, 2010
                                     No. 10-20099
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

LUIS FERNANDO SAN MARTIN, also known as Luis Fernandez Martinez, also
known as Luis Fernando Martinez,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Southern District of Texas
                              USDC No. 4:09-CR-264-1


Before WIENER, PRADO, and OWEN, Circuit Judges.
PER CURIAM:*
       The Federal Public Defender appointed to represent Luis Fernando San
Martin has moved for leave to withdraw and has filed a brief in accordance with
Anders v. California, 386 U.S. 738 (1967). San Martin has filed a response. The
record is insufficiently developed to allow consideration at this time of San
Martin’s claims of ineffective assistance of counsel; such claims generally
“cannot be resolved on direct appeal when [they have] not been raised before the


       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 10-20099 Document: 00511296362 Page: 2 Date Filed: 11/17/2010

                                  No. 10-20099

district court since no opportunity existed to develop the record on the merits of
the allegations.” United States v. Cantwell, 470 F.3d 1087, 1091 (5th Cir. 2006)
(internal quotation marks and citation omitted). Our independent review of the
record, counsel’s brief, and San Martin’s response disclose no nonfrivolous issue
for appeal. Accordingly, the motion for leave to withdraw is GRANTED, counsel
is excused from further responsibilities herein, and the APPEAL IS
DISMISSED. See 5 TH C IR. R. 42.2.




                                        2